Mr. Chief Justice Breese delivered the opinion of the Court: This was an action of forcible detainer, taken by appeal from a justice of the peace to the Superior Court of Cook county, and there tried by the court without a jury, and judgment of restitution. It is objected, the court permitted an amendment of the complaint after the cause was submitted to the court, and before trial. The amendment made was not calculated to surprise the opposite party, but was in furtherance of justice, and properly allowed. The real question in- the case is, did appellants promise, unconditionally, to pay rent for one year, to appellee, for these four or five feet of ground? This was a point strongly contested. The parties themselves were sworn, and there was conflict in their statements, which the court reconciled the best way possible, and we can not say improperly. We can not disturb the finding, and affirm the judgment. Judgment affirmed.